20-50805-rbk Doc#86 Filed 11/05/20 Entered 11/05/20 10:48:11 Main Document Pg 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

         IN RE:                                       §       CHAPTER 11
                                                      §
         KRISJENN RANCH, LLC, et al                   §       CASE NO. 20-50805-rbk
                                                      §
                                                      §
                 DEBTOR                               §       (Jointly Administered)

         MOTION REQUESTING EXPEDITED CONSIDERATION OF DEBTORS’
           SECOND JOINT EXPEDITED MOTION TO EXTEND DEBTORS’
                          EXCLUSIVITY PERIOD


  ******************************************************************************
  DEBTOR HAS REQUESTED EXPEDITED CONSIDERATION OF THIS MOTION AND
  HAS REQUESTED THAT A HEARING BE HELD ON THIS MOTION AT THE
  COURT’S EARLIEST CONVENIENCE. IF THE COURT IN FACT SETS THIS
  MOTION FOR AN EXPEDITED HEARING, THEN ONLY ATTENDANCE AT THE
  HEARING IS NECESSARY TO PRESERVE YOUR RIGHTS
  ******************************************************************************

  TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         KrisJenn Ranch, LLC, KrisJenn Ranch, LLC Series Pipeline ROW, and KrisJenn Ranch,

  LLC Series Uvalde Ranch’s (the “Debtors”), Debtor and Debtors-in-Possession submit this

  Motion Requesting Expedited Consideration of Debtors’ Second Joint Motion to Extend Debtors’

  Exclusivity Period (the “Motion”), and in support thereof respectfully shows the Court as follows:

                                         BACKGROUND

         1.      Debtors, KrisJenn Ranch, LLC and Series Uvalde Ranch purchased the KrisJenn

  Ranch (the “Ranch”) in 2013 for $3,952,000 and then invested an additional $840,000 in the

  Ranch. The Ranch derives its income from the sale of cattle and a white-tail deer hunting lease

  operation.




                                                  1
20-50805-rbk Doc#86 Filed 11/05/20 Entered 11/05/20 10:48:11 Main Document Pg 2 of 5




         2.      The Ranch and a 60-mile pipeline and right of way (the “Pipeline”) are encumbered

  by a $5.9 million loan from Mcleod Oil (“Mcleod”) related to an investment in a pipeline and its

  right of way. Longbranch Energy, L.P. (“Longbranch”) and DMA Properties, Inc. have claimed

  disputed interests in the Pipeline. The issues regarding the pipeline are being litigated in Adversary

  Number 20-05027, which was set for trial on December 7, 2020. This trial date has since been

  continued to January 11, 2021. Debtors need to resolve the litigation to determine the terms for

  their plan of reorganization.

         3.      Pursuant to this Court’s order on Debtors’ Joint Expedited Motion to Extend

  Debtors’ Exclusivity Period by 90 Days signed August 17, 2020 (Dckt No. 73), Debtors’

  exclusivity period is set to terminate by operation of law on November 25, 2020. After notice and

  hearing, this Court has the inherent authority to extend the 120-day period. See 11 U.S.C. 1121(d).

  Debtors, in the underlying motion, are requesting the court extend exclusivity for filing their plans

  until February 11, 2021, and to solicit and confirm their plan until April 25, 2021.

                                       RELIEF REQUESTED

         4.      Debtors request the court set an expedited hearing on Debtors’ Second Joint Motion

  to Extend Debtors’ Exclusivity Period.

                                                 PRAYER

         WHEREFORE, premises considered, Debtors respectfully requests that the Court grant

  this request and set the Joint Motion to Extend Debtors’ Exclusivity Period to be heard at the

  Court’s earliest convenience.

         Dated: November 5, 2020




                                                    2
20-50805-rbk Doc#86 Filed 11/05/20 Entered 11/05/20 10:48:11 Main Document Pg 3 of 5




                                                Respectfully submitted,

                                                MULLER SMEBERG, PLLC
                                                By:    /s/ Ronald J. Smeberg                  .
                                                       RONALD J. SMEBERG
                                                       State Bar No. 24033967
                                                       MULLER SMEBERG, PLLC
                                                       111 W. Sunset
                                                       San Antonio, Texas 78209
                                                       210-664-5000 (Tel)
                                                       210-598-7357 (Fax)
                                                       ron@smeberg.com
                                                       ATTORNEY FOR DEBTOR


                               CERTIFICATE OF CONFERENCE

        The undersigned certifies that he conferenced with the United States Trustee and counsel
  for Mcleod Oil, Longbranch, and DMA via email. DMA, Longbranch and McLeod Oil are
  unopposed to expediting the underlying motion.
                                                    /s/ Ronald J. Smeberg
                                                    RONALD J. SMEBERG



                                   CERTIFICATE OF SERVICE

           I hereby certify that on November 5, 2020, true and correct copies of the foregoing will be
  forwarded electronically via the Court’s ECF System, or by U.S. first class mail, postage prepaid,
  on, all parties listed on the attached Service List.

                                                       /s/ Ronald J. Smeberg
                                                       RONALD J. SMEBERG

                                           SERVICE LIST
  DEBTOR                              Office of the UST                   San Antonio, Texas 78216
                                      615 E Houston, Room 533
  KrissJenn Ranch, LLC                PO Box 1539                         Internal Revenue Services
  410 Spyglass Rd                     San Antonio, TX 78295-              Special Procedures Branch
  Mc Queeney, TX 78123-               1539                                300 E. 8th St. STOP 5026
  3418                                                                    AUS
                                      U.S. Attorney                       Austin, TX 78701
  GOVERNMENT                          Attn: Bkcy Division
  ENTITIES                            601 NW Loop 410, Suite              Texas Comptroller of
                                      600                                 Public Account
                                                   3
20-50805-rbk Doc#86 Filed 11/05/20 Entered 11/05/20 10:48:11 Main Document Pg 4 of 5




  Attn: Bankruptcy            Laura L. Worsham             755 E Mulberry Ave Ste
  P.O. Box 149359             JONES, ALLEN &               500
  Austin, TX 78714-9359       FUQUAY, LLP                  San Antonio, TX 78212-
                              8828 Greenville Ave.         3135
  Angelina County Tax         Dallas, Texas 75243
  Assessor                                                 Granstaff Gaedke &
  606 E Lufkin Ave,           Craig Crockett               Edgmon
  Lufkin, Texas 75901         CRAIG M. CROCKETT, PC        5535 Fredericksburg Rd
                              5201 Camp Bowie Blvd.        Ste 110
  Nacogdoches County Tax      #200                         San Antonio, TX 78229-
  Assessor Collector          Fort Worth, Texas 76107      3553
  101 West Main Street
  Nacogdoches, Texas          Christopher S. Johns         Hopper's Soft Water
  75961                       JOHNS &COUNSEL               Service
                              PLLC                         120 W Frio St
  Rusk County                 14101 Highway 290 West,      Uvalde, TX 78801-3602
  202 N Main St,              ste 400A
  Henderson, Texas 75652      Austin, Texas 78737          Larry Wright
                                                           410 Spyglass Rd
  Shelby County, Tax          Timothy Cleveland            Mc Queeney, TX 78123-
  Collector                   CLEVELAND|TERRAZA            3418
  200 St. Augustine St.       S PLLC
  Center, Texas 75935         4611 Bee Cave Road, ste      Medina Electric
                              306B                         2308 18th St.
  Tenaha ISD Tax Assessor-    Austin, Texas 78746          Po Box 370
  Collector                                                Hondo, TX 78861-0370
  138 College St              SECURED
  Tenaha, TX 75974-5612       CREIDITORS                   Medina's Pest Control
                                                           1490 S Homestead Rd
  Uvalde Tax Assessor         McLeod Oil, LLC              Uvalde, TX 78801-7625
  Courthouse Plaza, Box 8     c/o John W. McLeod, Jr.
  Uvalde, Texas 78801         700 N Wildwood Dr            Texas Farm Store
                              Irving, TX 75061-8832        236 E Nopal St
  NOTICE PARTIES                                           Uvalde, TX 78801-5317
                              UNSECURED
  METTAUER LAW FIRM           CREIDITORS                   Uvalco Supply
  c/o April Prince                                         2521 E Main St
  403 Nacogdoches St Ste 1    Bigfoot Energy Services      Uvalde, TX 78801-4940
  Center, TX 75935-3810       312 W Sabine St
                              Carthage, TX 75633-2519      Longbranch Energy
  Albert, Neely & Kuhlmann                                 c/o DUKE BANISTER
  1600 Oil & Gas Building     C&W Fuels, Inc.              RICHMOND
  309 W 7th St                Po Box 40                    Po Box 175
  Fort Worth, TX 76102-       Hondo, TX 78861-0040         Fulshear, TX 77441-0175
  6900
                              Davis, Cedillo & Mendoza     DMA Properties, Inc.
                                          4
20-50805-rbk Doc#86 Filed 11/05/20 Entered 11/05/20 10:48:11 Main Document Pg 5 of 5




  896 Walnut Street at US
  123 BYP
  Seneca, SC 29678




                                         5
